Case 5:20-cr-00056-JA-PRL Document1 Filed 08/05/20 Page 1 of 4 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA SiO

OCALA DIVISION TO RLANDG FLGRIOR

UNITED STATES OF AMERICA
V. CASE NO. 5:20-cr-6l-Ca -Z&P2L.
21 U.S.C. § 841(a)(1)

JEFFREY T. WRIGHT, a/k/a “Jake”
CHRIS LEE LOVE, a/k/a “BeaSEALED

INDICTMENT

The Grand Jury charges:
COUNT ONE
On or about December 26, 2017, in the Middle District of Florida, and
elsewhere, the defendants,

JEFFREY T. WRIGHT, a/k/a “Jake”
and
CHRIS LEE LOVE, a/k/a “Bear”

did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved 50 grams or more of
methamphetamine, a Schedule II controlled substance, and is therefore
punished under 21 U.S.C. § 841(b)(1)(A).

In violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A), and 18 U.S.C.

§ 2.
Case 5:20-cr-00056-JA-PRL Document1 Filed 08/05/20 Page 2 of 4 PagelD 2

COUNT TWO
On or about January 11, 2018, in the Middle District of Florida, and
elsewhere, the defendants,

JEFFREY T. WRIGHT, a/k/a “Jake”
and
CHRIS LEE LOVE, a/k/a “Bear”

did knowingly and intentionally distribute and possess with intent to distribute
a controlled substance, which violation involved 50 grams or more of
methamphetamine, a Schedule IJ controlled substance, and is therefore
punished under 21 U.S.C. § 841(b)(1)(A).

In violation of 21 U.S.C. § 841(a)(1) and 841(b)(1)(A), and 18 U.S.C.

§ 2.
FORFEITURE

he The allegations contained in Count One and Count Two are
incorporated by reference for the purpose of alleging forfeiture pursuant to the
provisions of 21 U.S.C. § 853.

2 Upon conviction of a violation of 21 U.S.C. § 841(a)(1), the
defendants shall forfeit to the United States, pursuant to 21 U.S.C. § 853(a)(1)
and (2), any property constituting, or derived from, any proceeds the
defendants obtained, directly or indirectly, as a result of such violation, and

any property used, or intended to be used, in any manner or part, to commit,
Case 5:20-cr-00056-JA-PRL Document1 Filed 08/05/20 Page 3 of 4 PagelD 3

or to facilitate the commission of, such violation.

3. If any of the property described above, as a result of any acts or

omissions of the defendants:

a.

cannot be located upon the exercise of due diligence;

has been transferred or sold to, or deposited with, a third
party;

has been placed beyond the jurisdiction of the Court;
has been substantially diminished in value; or

has been commingled with other property, which cannot
be divided without difficulty,

the United States shall be entitled to forfeiture of substitute property pursuant

to 21 U.S.C. § 853(p).

   

Foreperson

MARIA CHAPA LOPEZ
United States Attorney

». LLL tt

Michael P. Felicetta

 

nt United

tes Attorney

      

 

Robert E. Bodnar, Jr. —
Assistant United States Attorney
Chief, Ocala Division
FORM OBD-34
August 20

Case 5:20-cr-00056-JA-PRL Document1 Filed 08/05/20 Page 4 of 4 PagelD 4
No. 19-2-133

 

UNITED STATES DISTRICT COURT
Middle District of Florida
Ocala Division

 

THE UNITED STATES OF AMERICA
Vs.

JEFFREY T. WRIGHT, a/k/a “Jake”
CHRIS LEE LOVE, a/k/a “Bear”

 

 

INDICTMENT

Violations: 21 U.S.C. § 841(a)(1)

 

   

Foreperson

 

Filed in open court this _ 5th_ day

of August, 2020

Hy

v Clerk

 

Bail $

 

 

GPO 863 525
